DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 11/28/2022, with respect to rejection under 35 U.S.C. 103 of claims 1, 3-7 9-12 and 16 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1, 3-7 9-12 and 16 has been withdrawn.
Applicant’s arguments, filed on 11/28/2022, with respect to rejection under 35 U.S.C. 103 of claim 13 have been fully considered and are persuasive but they are not persuasive.
	           Applicant argues that claim 13 should be in condition for allowance for the same reasons with respect to claims 1 and 7.  However, Applicant has not used the standard CRM (computer readable media) claim formats of a) “a non-transitory computer-readable medium storing executable instructions that, when implemented by a processor, perform an encoding method [steps of encoding method]” or  a b) non-transitory computer readable medium storing instructions that, when executed by a computer, cause it to perform a specified method that was held to recite patent-eligible product under 35 USC 101 by In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995) and endorsed by the USPTO in 77 Fed. Reg. 74618 (Dec. 16, 2014), 2014 Interim Guidance on Patent Subject Matter Eligibility.
	               For reference, claim 13 recites “A non-transitory computer-readable storage medium storing a bitstream including the image information encoded by the method of claim 7.” The claimed non-transitory computer-readable storage medium merely stores the data output from the encoding method.  In other words, amended claim 13 remains directed to a mere machine-readable medium storing data content (a bitstream generated by an encoding method)
In conclusion, claim 13 is directed to mere data content (bitstream generated by the recited coding method) stored as a bitstream on non-transitory computer-readable storage medium.  Under MPEP 2111.05(III), such claims are merely machine-readable media.  Furthermore, the Examiner found and continues to find that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20170220283 A1), hereinafter referred to as Zhang.
Regarding claim 1, Zhang discloses an image decoding method performed by a decoding apparatus. the method comprising: obtaining a flag for whether a Picture Header (PH) Network Abstraction Laver (NAL) unit is present; based on the flag representing that the PH NAL unit is present, obtaining a PH for a current picture from the PH NAL unit; based on the flag representing that the PH NAL unit is not present, obtaining the PH for the current picture from a slice header for the current picture; and decoding the current picture based on the PH. (See [0107] and [0121] - memory (e.g., RAM, ROM, EEPROM, flash memory, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Examiner, Art Unit 2486